FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                            January 27, 2015
                                    PUBLISH                Elisabeth A. Shumaker
                                                               Clerk of Court
                   UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 CONAGRA FOODS, INC., formerly
 known as Conagra, Inc.; SWIFT-
 ECKRICH, INC.,

             Plaintiffs - Appellants,

       and
                                                       No. 13-3277
 KRAFT FOODSERVICE, INC.;
 SAFEWAY, INC.; PHILLIPS
 CONNECTIONS, INC., doing business as
 Phillips Connections and Hanover, Inc.,

             Plaintiffs,

 v.

 AMERICOLD LOGISTICS, LLC;
 AMERICOLD REALTY TRUST,

             Defendants - Appellees.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF KANSAS
                (D.C. NO. 2:13-CV-02064-JWL-KGS)


John M. Duggan (Deron A. Anliker and Andrew I. Spitsnogle, with him on the
briefs), Duggan Shadwick Doerr & Kurlbaum LLC, Overland Park, Kansas, for
Plaintiffs - Appellants.

Michael D. Pospisil (John M. Edgar with him on the briefs), Edgar Law Firm
LLC, Kansas City, Missouri, for Defendants - Appellees.
Before LUCERO, MURPHY, and McHUGH, Circuit Judges.


MURPHY, Circuit Judge.


                                I. INTRODUCTION

      Is the citizenship of a trust determined by exclusive reference to the

citizenship of its trustees? According to Carden v. Arkoma Associates, 494 U.S.
185 (1990), the answer to this question is “no.” The citizenship of a trust, just

like the citizenship of all other artificial entities except corporations, is

determined by examining the citizenship “of all the entity’s members.” Id. at

195. That being the case, the district court lacked subject matter jurisdiction over

the suit underlying this appeal. This court remands the matter to the district

court to vacate its judgment on the merits and remand the matter to state court.

                                II. BACKGROUND

      Multiple plaintiffs, including ConAgra Foods, Inc. and Swift-Eckrich, Inc.,

brought suit in Kansas state court against Americold Logistics, LLC and

Americold Realty Trust (the “Americold entities”). The Americold entities

removed the case to the United States District Court for the District of Kansas.

As the basis for removal, the Americold entities asserted 1 the parties were


      1
      The notice of removal is not part of the record on appeal. “Nevertheless,
we have authority to review [that document] because we may take judicial notice
                                                                   (continued...)

                                           -2-
completely diverse. 2 See 28 U.S.C. § 1441(b). No party challenged the propriety

of removal; the district court did not address the issue. The merits of the suit

were submitted to the district court on cross-motions for summary judgment. The

district court granted summary judgment to the Americold entities. ConAgra and

Swift-Eckrich brought a timely merits appeal.

      After the parties filed their merits briefs, this court noted a potential

jurisdiction defect in the notice of removal. See Qwest Corp. v. Pub. Utils.

      1
       (...continued)
of public records, including district court filings.” Guttman v. Khalsa, 669 F.3d
1101, 1127 n.5 (10th Cir. 2012).
      2
          The notice or removal averred as follows:

               4. Plaintiffs are all incorporated in . . . Delaware. . . .

            5. Americold Realty Trust is a Maryland real estate
      investment trust. . . .

            6. None of the Plaintiffs . . . have their principal place of
      business in Maryland. . . .

              7. Americold Logistics, LLC is a limited liability
      company. . . . [F]or purposes of diversity jurisdiction, a limited
      liability company is treated as a limited partnership. The citizenship
      of a limited partnership “is deemed to be that of the persons
      composing such association.” . . .

           8. Americold Logistics, LLC is a wholly owned subsidiary of
      Americold Realty Trust. . . .

               ....

             10. Neither Americold Logistics, LLC nor Americold Realty
      Trust is a citizen of Kansas, the forum state.

                                            -3-
Comm’n of Colo., 479 F.3d 1184, 1191 (10th Cir. 2007) (holding this court has

“an independent duty to ensure that the district court[ ] properly asserted

jurisdiction” (quotation omitted)). We ordered the Americold entities to file a

supplemental brief addressing the following two questions:

             1. Was the [Americold entities’] Notice of Removal sufficient
      to establish diversity jurisdiction in that the Notice did not establish
      the citizenship of the beneficial shareholders or beneficiaries of the
      Americold Realty Trust?

             2. If the Notice of Removal did not establish diversity
      jurisdiction, what curative facts, if any, may the [Americold entities]
      aver to correct this defect in this appeal?

      In their supplemental brief, the Americold entities assert the omission of

the citizenship of the beneficiaries of Americold Realty Trust from the notice of

removal is not a jurisdictional defect because a trust’s citizenship is determined

exclusively by the citizenship of its trustees. In support of this assertion, they

rely on Navarro Savings Ass’n v. Lee, 446 U.S. 458 (1980). They further assert

that, although there is a split of authority on this issue, the approach they

advocate is the majority position. Finally, they contend this court has, “on at

least three occasions, indicated that under Navarro, where a trustee actively

controls a trust, the trustee’s citizenship controls for purposes of diversity.”

Appellees’ Supplemental Br. at 3 (citing Ravenswood Inv. Co., L.P. v. Avalon

Corr. Servs., 651 F.3d 1219, 1222 n.1 (10th Cir. 2011); Sola Salon Studios, Inc. v.

Heller, 500 F. App’x 723, 728 n.2 (10th Cir. 2012) (unpublished); Lenon v. St.


                                          -4-
Paul Mercury Ins. Co., 136 F.3d 1365, 1371 (10th Cir. 1998)). ConAgra Foods

and Swift-Eckrich concur in the analysis set out in the Americold entities’

supplemental brief.

                                  III. ANALYSIS

      Because it is the lynchpin of the parties’ arguments in favor of diversity

jurisdiction, this court starts with the Supreme Court’s decision in Navarro. In

Navarro, trustees of a “business trust,” suing in their own names, brought an

action in federal district court for breach of contract. 446 U.S. at 459. The

defendants disputed the existence of diversity jurisdiction, claiming the

beneficiaries were the real parties to the controversy and the citizenship of the

beneficiaries, from whom the defendants were not diverse, should control. Id. at

459-60. Navarro described the controlling question as follows: “[W]hether the

trustees of a business trust may invoke the diversity jurisdiction of the federal

courts on the basis of their own citizenship, rather than that of the trust’s

beneficial shareholders.” Id. at 458.

      To answer that question, the Court began by recognizing a long-established

principle of diversity jurisdiction: “[T]he ‘citizens’ upon whose diversity a

plaintiff grounds jurisdiction must be real and substantial parties to the

controversy.” Id. at 460. The Court also recognized that, with the exception of

corporations, “only persons could be real parties to the controversy.” Id. at 461.

Thus, when persons composing an unincorporated association “sue in their

                                          -5-
collective name, they are the parties whose citizenship determines the diversity

jurisdiction.” Id. Nevertheless, the Court noted, Navarro did not involve a suit

by an unincorporated association. Id. at 462. Because the suit was brought by the

trustees in their own name, the question was whether the trustees were “real

parties to th[e] controversy.” Id. On that point, the Court identified almost two

centuries of precedent dictating “a trustee is a real party to the controversy for

purposes of diversity jurisdiction when he possesses certain customary powers to

hold, manage, and dispose of assets for the benefit of others.” Id. at 464.

      The trust at issue in Navarro gave the trustees exclusive authority over trust

property. Id. at 459. The declaration of trust “authorized the trustees to take

legal title to trust assets, to invest those assets for the benefit of the shareholders,

and to sue and be sued in their capacity as trustees.” Id. at 464. The

shareholders, in contrast, did not have any such authority. Id. All this being the

case, the Court concluded the trustees in Navarro could “sue in their own right,

without regard to the citizenship of the trust beneficiaries.” Id. at 465-66.

      As noted by the parties in this appeal, several circuits have relied on

Navarro for the proposition that, for diversity purposes, the citizenship of a trust

is based on the citizenship of its trustees. See, e.g., Mullins v. TestAmerica, Inc.,

564 F.3d 386, 397 n.6 (5th Cir. 2009); Johnson v. Columbia Props. Anchorage,

L.P., 437 F.3d 894, 899 (9th Cir. 2006); May Dept. Stores Co. v. Fed. Ins. Co.,

305 F.3d 597, 599 (7th Cir. 2002); E.R. Squibb & Sons, Inc. v. Accident & Cas.

                                           -6-
Ins. Co., 160 F.3d 925, 931 (2d Cir. 1998). The problem for the parties, however,

is that none of these circuits have addressed how the Supreme Court’s decision in

Carden bears on this question. That is, in each of the cases identified above, the

court cited uncritically to Navarro as establishing that a trust always has the

citizenship of its trustees, without regard to whether it was the trust or the trustee

that was the party to the suit. As Carden makes clear, however, Navarro does not

support such a broad proposition. Instead, Navarro stands for the far more

limited proposition that if a trustee is a proper party to bring a suit on behalf of a

trust, it is the trustee’s citizenship that is relevant, rather than the trust’s

beneficiaries. Carden, 494 U.S. at 188 n.1, 191-92. When the trust itself is a

party to litigation, however, the trust’s citizenship is derived from the citizenship

of all it members. Id. at 192-94.

       The question before the Court in Carden was the following: “[W]hether, in

a suit brought by a limited partnership, the citizenship of the limited partners

must be taken into account to determine diversity of citizenship among the

parties.” Id. at 186. The answer to that question, according to the Court,

depended on two subsidiary questions: whether (1) “a limited partnership may be

considered in its own right a ‘citizen’ of the State that created it”; or (2) a federal

court must focus exclusively on a limited partnership’s general partners in

determining whether complete diversity of citizenship exists. Id. at 187. In

answering these questions, Carden made clear Navarro did not in any way

                                            -7-
address the question of how a court should determine the citizenship of an entity

that is a party to a lawsuit.

       Carden begins its analysis of the first subsidiary question—whether a

limited partnership could be considered a citizen of the state that created it—by

recognizing the Court had, as a matter of historical anomaly, long treated

corporations as citizens of their creator states. Id. at 187-88, 196-97. By equally

long-standing tradition, however, the Court “just as firmly resisted extending that

treatment to other entities.” Id. at 189. The limited partnership argued, however,

that Navarro represented an exception to this rule. The Court rejected this

proposition and, in so doing, held Navarro simply did not address the question of

how to determine the citizenship of a trust. Id. at 191-92. Instead, Navarro

addressed the far more limited question of “whether parties that were undoubted

‘citizens’ (viz., natural persons) were the real parties to the controversy.” Id. at

191. And, in the opening footnote of its opinion, the Carden majority made clear

that the test for determining whether any particular party had a real interest in the

litigation is not coextensive with the determination of the citizenship of an

artificial entity:

              The dissent reaches a conclusion different from ours primarily
       because it poses, and then answers, an entirely different question. It
       “do[es] not consider” “whether the limited partnership is a ‘citizen,’”
       but simply “assum[es] it is a citizen,” because even if we hold that it
       is, “we are still required to consider which, if any, of the other
       citizens before the Court as members of Arkoma Associates are real
       parties to the controversy.” Furthermore, “[t]he only potentially

                                          -8-
      nondiverse party in this case is a limited partner” because “[a]ll
      other parties, including the general partners and the limited
      partnership itself, assuming it is a citizen, are diverse.”

             That is the central fallacy from which, for the most part, the
      rest of the dissent’s reasoning logically follows. The question
      presented today is not which of various parties before the Court
      should be considered for purposes of determining whether there is
      complete diversity of citizenship, a question that will generally be
      answered by application of the “real party to the controversy” test.
      There are not, as the dissent assumes, multiple respondents before
      the Court, but only one: the artificial entity called Arkoma
      Associates, a limited partnership. And what we must decide is the
      quite different question of how the citizenship of that single artificial
      entity is to be determined—which in turn raises the question whether
      it can (like a corporation) assert its own citizenship, or rather is
      deemed to possess the citizenship of its members, and, if so, which
      members. The dissent fails to cite a single case in which the
      citizenship of an artificial entity, the issue before us today, has been
      decided by application of the “real party to the controversy” test that
      it describes.

Id. at 187 n.1 (citations omitted).

      Having rejected the contention a non-corporate artificial entity could be a

citizen in its own right, Carden moved on to the question whether the citizenship

of such an entity could be determined based on “the citizenship of some but not

all of its members.” Id. at 192. Carden answered that question with an emphatic

“no.” Id. at 192-96. The Court again rejected the notion that Navarro was

relevant to the question:

             To support its approach, Arkoma seeks to press Navarro into
      service once again, arguing that just as that case looked to the
      trustees to determine the citizenship of the business trust, so also
      here we should look to the general partners, who have the
      management powers, in determining the citizenship of this

                                         -9-
      partnership. As we have already explained, however, Navarro had
      nothing to do with the citizenship of the “trust,” since it was a suit
      by the trustees in their own names.

Id. at 192-93 (emphasis added). After surveying more than a century of Supreme

Court precedent, Carden distilled the following rule for determining the

citizenship of a non-corporate artificial entity:

      [W]e reject the contention that to determine, for diversity purposes,
      the citizenship of an artificial entity, the court may consult the
      citizenship of less than all of the entity’s members. We adhere to our
      oft-repeated rule that diversity jurisdiction in a suit by or against the
      entity depends on the citizenship of all the members, the several
      persons composing such association, each of its members.

Id. at 195-96 (citations and quotations omitted).

      The two circuits that have actually grappled with the question of how

Carden and Navarro interact have ultimately determined (1) Navarro does not

speak to the question of how to determine the citizenship of a trust and (2)

Carden dictates that the citizenship of any non-corporate artificial entity is

determined by considering all of the entity’s members. See Emerald Investors

Trust v. Gaunt Parsippany Partners, 492 F.3d 192, 200-01 (3d Cir. 2007); Riley

v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 292 F.3d 1334, 1337-40 (11th Cir.

2002), overruled in part on other grounds by Merrill Lynch, Pierce, Fenner &

Smith v. Dabit, 547 U.S. 71, 89 (2006). The Americold entities assert, however,

this court is bound to accept the majority approach and read Navarro as standing

for the proposition that the citizenship of a trust is always determined by


                                          -10-
examining the citizenship of the trustees. In support of this proposition, they say

this court has, “on at least three occasions, indicated that under Navarro, where a

trustee actively controls a trust, the trustee’s citizenship controls for purposes of

diversity.” Appellees’ Supplemental Br. at 3 (citing Ravenswood, 651 F.3d at

1222 n.1; Sola Salon, 500 F. App’x at 728 n.2; Lenon, 136 F.3d at 1371). None

of these three cases support the Americold entities’ assertions.

      In Ravenswood, the parties conceded on appeal that subject matter

jurisdiction was lacking because the parties were not completely diverse. 651
F.3d at 1222. The only question in the case was whether the district court had

remedied the jurisdictional defect when it severed both claims and parties in the

middle of the litigation. Id. at 1223. In a footnote, this court concluded it was

unnecessary to resolve whether the citizenship of a trust was based on the

citizenship of its trustees, beneficiaries, or some combination thereof because

“[u]nlike a situation in which both parties erroneously assert federal jurisdiction

exists thereby triggering this court’s sua sponte obligation to examine its own

jurisdiction, there is no need to decide the propriety of the parties’ agreement that

diversity jurisdiction does not exist because it presents no concern a federal court

will exceed its power.” Id. at 1222 n.1. Accordingly, Ravenswood concluded

there was “no occasion in this case to decide if and under what circumstances

beneficiaries’ citizenship may affect a trust’s citizenship for the purposes of the

diversity analysis.” Id.

                                          -11-
      Sola Salon, an unpublished case with no binding precedential force, 10th

Cir. R. App. P. 32.1(a), involved a suit by a trustee in her own name. 500 F.

App’x at 725, 727 n.2. That being the case, the rule set out in Navarro clearly

controls and the decision is of absolutely no relevance to the question whether,

when a trust itself is a party to litigation, the trust’s citizenship can be determined

by considering less than all the trust’s members. Lennon, also involves a

situation in which “the trustees brought suit in their own name in their capacities

as trustees of an express trust.” 136 F.3d at 1370. Furthermore, the party

challenging diversity jurisdiction did “not challenge the trustees’ capacity to

bring [the] action.” Id. at 1370 n.2. It is worth noting, however, that Lennon

recognized the result might well be different if the relevant trusts were parties to

the action. Id. at 1371 & n.4 (noting the decision in Carden might well dictate a

different result were the ERISA plans at issue in the case themselves parties to

the lawsuit).

      Based on the authorities set out above, this court distills the following rule.

When a trustee is a party to litigation, it is the trustee’s citizenship that controls

for purposes of diversity jurisdiction, as long as the trustee satisfies the real-

party-in-interest test set out in Navarro. When the trust itself is party to the

litigation, the citizenship of the trust is derived from all the trust’s “members.” 3

      3
        This court need not address the Americold entities’ argument that the rule
set out in Carden is less than fair. As the Carden Court noted, the distinctions
                                                                      (continued...)

                                          -12-
That rule does not, standing alone, fully resolve this case because it is necessary

to determine which individuals constitute a trust’s “membership.” The two courts

that have considered this question have both determined that, at a minimum, a

trust’s membership includes the trust’s beneficiaries. Emerald Investors Trust,
492 F.3d at 205 (concluding both trustees’ and beneficiaries’ citizenship must be

included in determining a trust’s citizenship); Riley, 292 F.3d at 1338-40 (holding

a trust’s citizenship is determined solely by reference to the citizenship of the

trust’s beneficiaries). For those reasons cogently set out by the court in Emerald

Investors Trust, we conclude any potential definition of the term “members” that

is limited to trustees would be inconsistent with the Supreme Court’s decision in

Carden:

      [A] trustee-only rule in an action by the trust itself seems to
      contradict Carden because that case held that an “artificial entity,” a
      term that we will treat as including a trust, should assume the
      citizenship of all of its “members.” [494 U.S. at 195] The
      trustee-only rule may contravene Carden because it disregards the
      citizenship of the trust’s beneficiary who may be in a position similar
      to that of the limited partners in a limited partnership.



      3
        (...continued)
established in Supreme Court case law between (1) corporations and other
artificial entities and (2) the citizenship of an artificial entity and the citizenship
of that entity’s trustee/limited partner when properly bringing suit in his
individual capacity “can validly be characterized as technical, precedent-bound,
and unresponsive to policy considerations raised by the changing realities of
business organizations.” Carden v. Arkoma Assocs., 494 U.S. 185, 196 (1990).
As the Court has made clear, however, any effort to alter the rules clearly laid out
in Carden must be directed to Congress, rather than to the courts. Id. at 196-97.

                                         -13-
492 F.3d at 202. Given the unique facts of this case, it is unnecessary to go any

further and determine whether a trust’s membership also includes its trustees.

There is no indication in the record that either of the Americold entities’

citizenship does not include Kansas when Americold Realty Trust’s beneficiaries

are considered. Thus, this court leaves for another day, when the issue is properly

briefed and its disposition will have an impact on the outcome of the case, the

question whether a trust’s membership includes, in addition to its beneficiaries,

its trustees.

                                IV. CONCLUSION

       The Americold entities have failed to carry their burden of demonstrating

the existence of diversity jurisdiction. Full Life Hospice, LLC v. Sebelius, 709
F.3d 1012, 1016 (10th Cir. 2013) (“[B]ecause the jurisdiction of federal courts is

limited, there is a presumption against [federal] jurisdiction, and the party

invoking federal jurisdiction bears the burden of proof.” (quotation omitted)). 4 In

response to this court’s request for supplemental briefing, the Americold entities

declined to offer any evidence as to the citizenship of the beneficiaries of

Americold Realty Trust, instead choosing to rely exclusively on their assertion

that the trust’s citizenship was derived solely from the citizenship of its trustees.


       4
        At oral argument, ConAgra Foods and Swift-Eckrich conceded federal
jurisdiction was lacking should this court determine it must consider the
citizenship of Americold Realty Trust’s beneficiaries in determining the
citizenship of Americold Realty Trust.

                                         -14-
Thus, the record fails to establish Americold Realty Trust is not a citizen of

Kansas. This same evidentiary deficiency impacts the citizenship of Americold

Logistics, LLC. As the Americold entities recognize, the citizenship of

Americold Logistics, LLC is determined by reference to its sole owner,

Americold Realty Trust. See supra n.2. Furthermore, because the parties were

given a full opportunity by this court to demonstrate the citizenship of Americold

Realty Trust by reference to its beneficiaries, there is no need for further

proceedings on remand. Accordingly, this court REMANDS this case to the

district court to vacate its judgment on the merits and remand the matter to state

court.




                                         -15-